internal_revenue_service number release date index number ------------------------------------ ------------------------------ ----------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-131562-15 date date ----------------------------- ------------------------- --------------------------------------------- ---------------------------------------------- ------------------------- ----------------------------------------------------- ------------------------- ----------------------------------------- ------------------------- upper tier trust ---------------------------------------------- ------------------------- ----------------------------------------- ------------------------- ------------------------------------------------------------------------- ----------------------------------------------------------------------- ------------- ----------------- ---------------------------------------------------------------- legend taxpayer foreign holdco gp holdings lp mortgage lp trust series a series b state country treaty dear --------------- this is in response to your letter dated date requesting that certain interests held in a disregarded_entity and a partnership will be considered obligations in_registered_form if the interests in those entities are transferable according to the procedures described in sec_5f_103-1 of the temporary income_tax regulations plr-131562-15 facts taxpayer is the ultimate manager of a family of private investment funds taxpayer is a limited_liability_company organized under the laws of state taxpayer uses a fiscal_year ending -----------for federal_income_tax reporting and an accrual_method as its overall_method_of_accounting taxpayer formed the following six entities in connection with the transactions described in this letter each entity is a distinct entity type formed under the laws of state and is taxable for federal_income_tax purposes as outlined below each entity other than gp and entities designated as disregarded entities uses a fiscal_year ending -----------for federal_income_tax reporting and an accrual_method as its overall_method_of_accounting gp uses the calendar_year for federal_income_tax reporting and an accrual_method as its overall_method_of_accounting as disregarded entities upper tier trust class a and class b do not possess an annual_accounting_period or have their own method_of_accounting entity name holdings lp mortgage lp upper tier trust gp series a series b entity type limited_partnership limited_partnership statutory trust formation state state state limited_liability_company series trust series trust state state state entity taxable as partnership partnership disregarded_entity corporation disregarded_entity disregarded_entity foreign holdco is an existing country company held indirectly by taxpayer and is taxable as a corporation for federal_income_tax purposes taxpayer represents that foreign holdco is not engaged in the conduct_of_a_trade_or_business in the united_states within the meaning of sec_882 and does not maintain a permanent_establishment in the united_states within the meaning of article of treaty foreign holdco will become the limited_partner in holdings lp as well as the sole owner of gp gp will serve as the general_partner of holdings lp and mortgage lp the primary activity of holdings lp will be to invest money contributed to various investment vehicles sponsored by taxpayer including foreign holdco a number of these investors will be non-u s persons who are not engaged in the conduct of a u s trade_or_business foreign holdco will use all the funds that are contributed to it to purchase a limited_partnership_interest in holdings lp plr-131562-15 mortgage lp will hold all of the interests in series a a series of trust mortgage lp will own all of the beneficial interests in upper tier trust upper tier trust will hold all of the beneficial interests in series b a series of trust as a result of taxpayer’s interest in foreign holdco taxpayer will share in profits and losses allocated by mortgage lp and holdings lp taxpayer represents that none of series a series b upper tier trust mortgage lp or holdings lp will operate in a manner that will cause foreign holdco to be engaged in the conduct_of_a_trade_or_business in the united_states within the meaning of either sec_871 or sec_882 of the internal_revenue_code the code series a and series b will use the amounts received as capital contributions to acquire performing re-performing and non-performing mortgage loans each a mortgage loan the phrase performing loan as applied to mortgage loans generally refers to loans for which no payment of principal or interest has been past due at any time during the twelve month period preceding any date of determination and the current loan-to-value ratio is less than percent the phrase re-performing as applied to mortgage loans generally refers to loans that are no more than days past due preceding any date of determination these mortgagors have experienced employment challenges or occasional missed payments but are generally improving in credit-worthiness a non-performing mortgage loan refers to any loan for which any payment of principal or interest is more than days past due or the obligor is in bankruptcy the point at which certain lenders classify a loan as non-performing and when it becomes bad_debt may vary depending on local regulations a nonperforming_loan is either in default or close to being in default once a loan is nonperforming the odds that it will be repaid in full are considered to be substantially lower taxpayer represents that mortgage loans secured_by mortgages are not in_registered_form within the meaning of sec_5f_103-1 taxpayer anticipates that the independent servicers engaged by trust to service nonperforming mortgage loans will be required to negotiate modifications to certain of these loans in order for the mortgagors to make regular payments on their respective loans the modifications on these certain mortgage loans would constitute significant modifications within the meaning of sec_1_1001-3 of the income_tax regulations taxpayer expects that significant modifications will be made to mortgage loans after the initial 60-day period following trust formation series a and series b will have the right to acquire mortgage loans more than days the formation of series a and series b as well as the ability to dispose_of mortgage loans at any time the parties expect that the mortgage loans will be acquired by series a and series b after such 60-day period either by purchase or by contribution plr-131562-15 upper tier trust may accept additional contributions that it will contribute to series b series b will use this cash to acquire additional mortgages additionally the owners of series a and series b will contribute cash to the relevant series to fund acquisitions of additional mortgage loans because upper tier trust series a and series b have the ability to accept additional contributions of cash and acquire additional mortgage loans taxpayer represents that upper tier trust series a and series b have the power to vary their investments taxpayer represents that interests in series a series b upper tier trust mortgage lp and holdings lp will be transferable only pursuant to procedures described in sec_5f_103-1 and therefore are in_registered_form within the meaning of this regulation specifically interests in these entities will be transferable only by surrender of the old interest and either reissuance by these entities of the old interest or through issuance of a new instrument to the new holder alternatively the right to receive distributions of principal and interest on the assets held by each of series a series b upper tier trust mortgage lp and holdings lp will be transferable only through a book entry system maintained by such entity if a book entry system is employed such system will meet the requirements of sec_5f_103-1 taxpayer further represents that mortgage lp and holdings lp have no trustees will be managed by gp and have a profit-making activity as one of their purposes taxpayer’s business reasons for the transaction include providing indirect investors in holdings lp and foreign holdco with a return on their investment that is above-market on a risk-adjusted basis the business reasons also include enabling taxpayer to earn income from the overall performance of mortgage loans law sec_163 disallows a deduction for interest on any registration-required_obligation unless such obligation is in_registered_form sec_163 defines the term registration-required_obligation as an obligation including any obligation issued by a governmental entity other than an obligation which i is issued by a natural_person ii is not of a type offered to the public or iii has a maturity at issue of not more than one year sec_1_163-5t provides that a pass-through or participation_certificate evidencing an interest in a pool of mortgage loans which under subpart e of subchapter_j of the code is treated as a_trust of which the grantor is the owner or similar evidence of interest in a similar pooled_fund or pooled trust treated as a grantor_trust pass- through certificate is considered to be a registration-required_obligation under sec_163 and sec_1_163-5 if the pass-through certificate is described in sec_163 and sec_1_163-5 without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is described in sec_163 and sec_1_163-5 plr-131562-15 sec_1_871-14 provides that no tax shall be imposed under sec_871 sec_871 sec_881 or sec_881 on any portfolio_interest as defined in sec_871 and sec_881 received by a foreign_person under sec_871 and sec_881 interest must be paid on an obligation that is in_registered_form to qualify as portfolio_interest the term registered_form has the same meaning given such term by sec_163 sec_871 and sec_881 sec_1 c i provides that the conditions for an obligation to be considered in_registered_form are identical to the conditions described in sec_5f_103-1 sec_1_871-14 provides that interest received on a pass-through certificate qualifies as portfolio_interest if the interest satisfies the conditions in sec_1_871-14 without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is described in sec_1_871-14 this paragraph only applies to payments made to the holder of the pass-through certificate from the trustee of the pass-through trust and does not apply to payments made to the trustee of the pass-through trust sec_5f_103-1 provides generally that an obligation is in_registered_form if i the obligation is registered as to both principal and any stated_interest with the issuer or its agent and transfer of the obligation may be effected only by surrender of the old instrument and either the reissuance by the issuer of the old instrument to the new holder or the issuance by the issuer of a new instrument to the new holder ii the right to the principal of and stated_interest on the obligation may be transferred only through a book entry system maintained by the issuer or its agent as described in sec_5f_103-1 or iii the obligation is registered as to both principal and stated_interest with the issuer or its agent and may be transferred through most of the methods described in i and ii above sec_5f_103-1 provides that an obligation will be considered transferable through a book entry system if the ownership of an interest in the obligation is required to be reflected in a book entry whether or not physical securities are issued a book entry is record of ownership that identifies the owner of an interest in the obligation sec_301_7701-4 of the procedure and administration regulations provides that an investment_trust with a single class of undivided beneficial_interest in the trust assets is classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders analysis the purpose of the registration requirement for certain obligations is to prevent the underreporting of tax on gains on sales on both taxable and tax-exempt securities plr-131562-15 and to ensure that securities will be sold or resold in connection with the original issue only to persons who are not united_states persons see sec_1_163-5 taxpayer has represented that mortgage loans are not in_registered_form sec_1_163-5t provides that an interest a pass-through certificate in a_trust that is treated as a grantor_trust is considered to be an obligation in_registered_form if the pass-through certificate is in_registered_form without regard to whether any obligation held by the fund or trust to which the pass-through certificate relates is in_registered_form none of mortgage lp holdings lp upper tier trust series a or series b is treated as a grantor_trust under sec_301_7701-4 sec_1 5t d does not specify what type of arrangements may qualify as similar pooled funds in this case the interests in each of mortgage lp holdings lp upper tier trust series a and series b will be transferable only pursuant to the procedures described in sec_5f_103-1 interests in each of mortgage lp holdings lp upper tier trust series a and series b will be transferred in accordance with sec_5f_103-1 alternatively each of mortgage lp holdings lp upper tier trust series a and series b will maintain a book entry system as described in sec_5f_103-1 and the right to receive distributions of principal and interest on mortgage loans will be transferable only by such book entry system conclusion we conclude based on the facts of this case that the interests in each of mortgage lp holdings lp upper tier trust series a and series b are similar evidences of interest in a similar pooled_fund within the meaning of sec_1 5t d and that if the requirements of sec_5f_103-1 are satisfied the interests in each of mortgage lp holdings lp upper tier trust series a and series b will be considered obligations in_registered_form except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied regarding whether any payment of interest on the interests in any of mortgage lp holdings lp upper tier trust series a and series b will qualify as portfolio_interest for purposes of sec_871 and sec_881 furthermore no opinion is expressed or implied as to whether mortgage lp holdings lp upper tier trust series a or series b is engaged_in_a_trade_or_business_within_the_united_states or whether the interest in mortgage lp holdings lp upper tier trust series a or series b is effectively connected with that trade_or_business this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131562-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _______________________________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
